Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-4, 6, 9-12, 15, 25, 28-30, 33 and 35 are all the claims for this application.
2.	Claims 1, 4, and 11-12 are amended in the Response of 2/26/2021. 
3.	Claims 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/18.
4.	The non-elected species of X and Y for antibody fragments in Claim 1 and the non-elected species for A/B in Claim 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/18.
5.	Claims 1-4, 6, 9-12, 15, 25, and 28-30 are all the claims under examination.

Information Disclosure Statement
6.	The IDS’ of 1/5/2021 and 2/5/2021 have been considered and entered. The initialed and dated 1449 forms are attached.


Withdrawal of Objections
Claim Objections
7.	The objection to Claims 1 and 4 because of informalities is withdrawn. 
a) Applicants have amended Claim 1 to replace the phrase “wherein A independently selected from the group comprising” with “wherein A is independently selected from the group consisting of.” 
b) Applicants have amended Claim 4 to delete “X:Y”.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	 Applicants have amended Claim 4 to specific that X and Y have a binding affinity “between 5nM and 300pM as measured by surface plasm on resonance”.

Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	-) Applicants have amended Claim 11 to specify the sequence of the GCN4 peptide.


Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claim 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants have amended the claim to delete the dissociation constant
	
Claim Rejections - 35 USC § 103
11.	The rejection of Claims 1-4, 6, 9-12, 15, 25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (of record, US2013/0142787 (published June 6, 2013; IDS of 12/5/18) in view of US Pat No. 6,809,185 (issued Oct 26, 2004; IDS of 12/5/18) and Finney et al. (USPN 10,358,493 with priority to 5/29/2014) is withdrawn. 
	Neither the Chang nor the ‘185 patent teach or suggest a tether comprising a GCN4 peptide and an anti-GCN4 scfv. As Applicants state on the record, Finney is not effective prior art because the invention of Finney and the instant claimed invention is co-owned, and Applicants have filed a terminal disclaimer over the Finney patent claims.
Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 1-4, 6, 9, 11-12, 15, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	a) Applicants allege claim 1 requires that the GCN4 peptide has “an amino acid sequence with at least 80% identity to SEQ ID NO: 1 or at least 80% identity to a sequence encoded by a nucleotide sequence SEQ ID NO: 2”. Consequently, there is also a more limited number of scFvs specific to such peptide sequences.
	Response to Arguments
Applicants comments are confusing and are the opposite of what the ordinary artisan would expect from sequence diversity of the kind that has been introduced into claim 1, namely, “at least 80% identity.” The number of scfv that bind to the GCN4 peptide comprising that sequence diversity are not disclosed in the specification nor is it predictable how the ordinary artisan can be certain that any GCN4 (of SEQ ID NO: 1) –specific scfv would retain the same binding properties for a sequence variation to the GCN4 peptide variants. The Attorney statements are not supported by intrinsic or extrinsic evidence. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
The tether structures including consensus domains in the CDRs and frameworks for the genus of scfv much less the genus of amino acid modified GCN4 peptides comprising sequence diversity are critical essential features of the claimed invention. See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: IT-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C.

§112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”

“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.”

p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

In addition, attached is a copy of the slide presentation from a BCPC meeting held on 9/17/2020 addressing the written description requirements for antibody structures. See in particular slide #8.

b) Applicants allege the present application demonstrates that a GCN4 peptide as required in claim 1, e.g. the GCN4 peptide having SEQ ID NO: 1, and a scFv specific to this peptide can be used effectively as a heterodimeric tether.
	Response to Arguments
	The truth of the matter is not disputed or questioned for what is evident from the working examples in the specification. Notably, Claims 10 and 25 do not fall under this rejection.
	The rejection is maintained.
Written Description
13.	The rejection of Claims 1-4, 6, 9-12, 15, 25, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
	a) Applicants allege sdAbs can be readily identified, prepared, screened in phage display libraries, and used as therapeutics and in many biotechnology applications. This is supported by the review articles: Wesoloski et al., "Single domain antibodies: promising experimental and therapeutic tools in infection and immunity," 198:157-174 (2009) and Ario de Marco, "Biotechnological applications of recombinant single-domain antibody fragments," Microbial Cell Factories 10:44 (14 pages) (2011) (copies submitted).
	Response to Arguments
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: IT-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C.

§112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”

“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.”

p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

In addition, attached is a copy of the slide presentation from a BCPC meeting held on 9/17/2020 addressing the written description requirements for antibody structures. See in particular slide #8.

The rejection is maintained.


Conclusion
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643